Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
Notice of allowance in response to communication filed on 9/24/2020.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are allowable over the prior art of record because the art of record does not disclose nor render obvious an integration capacitor (Cint) for current integration, leading an output current (Iout) of the operational transconductance amplifier through a sensing resistor 10(Rsense), thus producing a voltage drop over the sensing resistor (Rsense) generating a cancellation current (Iout,cancei) dependent on the voltage drop over the sensing resistor (Rsense), and injecting the cancellation current (Iout,cancei) to the output 15current (Iout), before or after the output current (Iout) passes the sensing resistor (Rsense), thus eliminating a dependence of the output current (Iout) on the input current (Iin), in combination with the rest of the claimed limitations.
Claims 8-15 are allowable over the prior art of record because the art of record does not disclose nor render obvious an integration capacitor (Cint) for current integration, a sensing resistor (Rsense) connected to an output of the operational transconductance amplifier, 20a conversion circuit configured for converting a voltage drop over the sensing resistor (Rsense) to a cancellation current (Iout, cancei) , and a connection between an output of the conversion circuit and a node located immediately before or immediately after the 25sensing resistor (Rsense), in combination with the rest of the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan Jager/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        1/4/2022